Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-3, 5-7,9-11, 13, 14, and 17-22 in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 4, 8, 12, 15, 16 are withdrawn from further consideration as being drawn to non-elected inventions.

Therefore, the election of species is hereby made FINAL.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13, 14, 17-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stinchcomb et al. (US 2012/0202891).

Stinchcomb teaches that a transdermal delivery of CBD (cannabidiol) is used to treat osteoarthritis and the pain associated with it, see abstract, paragraphs 9, 10, 14-18, 26-28, 41, 58-60, 102, 109-110, 113, 115, 116, 137, 141, 142, 156, 160, and the claims. Amounts of about 0.1 g (100 mg) to about 0.5 g (500 mg) are taught to be used, paragraph 58. Gel application is also taught, paragraphs 27, 60. It teaches that the CBD is administered twice, see paragraph 28. CBD and –CBD are one and the same thing. A concentration of 4.2 % is taught in paragraph 18. The phrase, “permeation enhanced gel” is so vague and indefinite that it reads on any gel. Any gel is going to be permeation enhanced since all gels are supposed to permeate the surface they are on (i.e. skin) thus making it inherent that the gel will be permeation enhanced (whatever that means). Synthetic CBD is taught at paragraph 110. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13, 14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2012/0202891).

Stinchcomb teaches that a transdermal delivery of CBD (cannabidiol) is used to treat osteoarthritis and the pain associated with it, see abstract, paragraphs 9, 10, 14-18, 26-28, 41, 58-60, 102, 109-110, 113, 115, 116, 137, 141, 142, 156, 160, and the claims. Amounts of about 0.1 g (100 mg) to about 0.5 g (500 mg) are taught to be used, paragraph 58. Gel application is also taught, paragraphs 27, 60. It teaches that the CBD is administered twice, see paragraph 28. CBD and –CBD are one and the same thing. A concentration of 4.2 % is taught in paragraph 18. The phrase, “permeation enhanced 


In the event it is seen that the amounts of 0.1 g (100 mg) to about 0.5 g (500 mg) do not anticipate 250 mg (which is NOT being admitted), then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use 250 mg of CBD since clearly such a ratio provides clear support to use such an amount as 250 mg since it was well within the purview of the ordinary artisan to do so. 

In the event it is seen that the permeation enhanced gel is not inherent to the gel of Stinchcomb (which is NOT being admitted) then it would have been obvious to use permeation enhanced gel since clearly one having ordinary skill in the art would want permeation of the gel to be enhanced so that it would go into the skin that much more effectively. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655